FowleR, J.
The effect of a simple appeal from one common law court to another, under our statute, is to vacate the judgment appealed from, but leave the cause, with all its incidents, precisely as it stood before the rendition of that judgment. The pleadings and evidence remain unaffected. The cause is to be heard and tried in the appellate court, as if no judgment had been pronounced or rendered in the court below. The appeal does not avoid the report of the auditors, but the Supreme Court may proceed and give such judgment thereon as the Common Pleas would have done if a jury trial be not had. The matter is not to be taken up de novo, but the action of the Supreme Court will commence at that stage of the proceedings which existed immediately prior to the judgment of the court below. Erwin v. Arthur, Cameron v. Norwood, (N. C. Rep. 490) In the Matter of Dyott, 2 Watts & Sergent 557; M'Lellands’ Appeal, 26 Penn. State Rep. (2 Casey) 463; Yeaton v. United States, 5 Cranch 281; The Venus, 1 Wheaton 113 ; Campbell v. Howard, 5 Mass. 376; Keene v. Turner, 13 Mass. 366; Paine v. Cowdin, 17 Pick. 142; Davis v. Cowdin, 20 Pick. 510.
By the express provisions of our statute, the report of auditors is made competent evidence for the jury, subject to be impeached by evidence offered by either party. Rev. Stat., chap. 189, sec. 5; Compiled Laws 490. The appeal can no more destroy *457such report, than any other evidence upon which the party, in whose favor it may happen to be, is entitled to rely on the trial before the court or jury; and it seems to us quite impossible to hold that an appeal can deprive either party of any portion of the evidence before available to him.
We are, therefore, of opinion that the motion to refer to auditors anew, was properly denied, and the exceptions of the defendants to such denial must be overruled.

Exceptions overruled.